DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments filed January 20, 2022 have been entered.  Claims 1 and 19 have been amended.  Claims 9 and 10 have been cancelled.  The amendments to the claims have overcome each and every previous objection to the drawings and rejection under 35 U.S.C. 112(b).  Additionally, the amendments to paragraph 0032 of the specification have overcome the previous objections to the specification.
Applicant argues on pages 6 and 7 that the previously cited prior art of Burchett (U.S. Patent No. 5,033,134) in view of Grubb (U.S. Publication No. 2017/0007029) and further in view of Schlanker (U.S. Publication No. 2016/0084000) as cited for claim 1 does not disclose the newly amended subject matter of the first, second, third and fourth panels forming a unitary planar surface that extends from a left side of the housing to a right side of the housing.  However, upon further review of Grubb, the panels of Grubb, of each door 110 and 120, form a unitary surface from the left side 115 to the right side 125 of the housing via the latch 130 and 131; see Grubb, Figure 1 and paragraph 0027.  As such, the panels 121 and 122 have now been cited for the third and fourth panels as discussed in further detail in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burchett (U.S. Patent No. 5,033,134) in view of Grubb (U.S. Publication No. 2017/0007029) and further in view of Schlanker (U.S. Publication No. 2016/0084000).
Regarding claim 1, Burchett discloses a housing for a foldout bed 10, comprising:  a bed tray 36, a first side wall 20, a second side wall 22 (Figure 1), a top panel 16 and one or more fasteners for rigidly coupling the top panel 16 to the first and second side walls 20 and 22 (Figure 1, where the fasteners are depicted extending downward from the top panel 16 with dotted lines indicated where the fasteners are inserted into the side walls 20 and 22); a first back panel 24, the back panel 24 coupled to the first and second side walls 20 and 22 (Figure 1); a counterbalance mechanism 58 comprising a first frame 60, a second frame 60 (Figure 5, where the first and second frames are located on each side wall 20 and 22, Figure 1), one or more fasteners for rigidly coupling the first frame to the first side wall 20, and one or more fasteners for rigidly coupling the second frame to the second side wall 22 (Figures 1 and 5, where holes are provided in the frame 60, where Figure 1 shows the frame 60 connected to the side walls to support the counterbalance mechanism).
Burchett does not disclose wherein the planar surface area is at least 3500 inches squared; the bed tray comprising a first panel, a second panel, a third panel, and a fourth panel, wherein the first and second panels are hingeably coupled and the third and fourth panels are hingeably coupled, and one or more fasteners for rigidly coupling the first and second panels with the third and fourth panels to form a unitary planar surface that extends from a left side of the housing to a right side of the housing; and wherein (i) the first and second panels are sized and dimensioned to fit in a container that has a Package Measurement of 130 inches or less, (ii) the third and fourth panels are sized and dimensioned to fit in a container that has a Package Measurement of 130 inches or less, (iii) the first and second side walls are sized and dimensioned to fit in a container that has a Package Measurement of 130 inches or less, and (iv) the top panel, the first back panel, and the front panel are sized and dimensioned to fit in a container that has Package Measurement of 130 inches or less; and one or more fasteners for rigidly coupling the first and second panels with the third and fourth panels in a planar surface; one or more fasteners for the back panel to the first and second side walls; a front panel and one or more fasteners for rigidly coupling the front panel to the first and second side walls.
Grubb teaches a first panel 111, a second panel 112, a third panel 122, and a fourth panel 121, wherein the first and second panels 111 and 112 are hingeably coupled (through hinges 181, paragraph 0030) and the third and fourth panels 122 and 121 are hingeably coupled (through hinges 191, paragraphs 0027 and 0030), and one or more fasteners 130 and 131 for rigidly coupling the first and second panels 111 and 112 with the third and fourth panels 122 and 121 to form a unitary planar surface that extends from a left side 115 of the housing to a right side 125 of the housing (Figures 3 and 4 and paragraph 0027); and wherein (i) the first and second panels are sized and dimensioned to fit in a container 900 that has a Package Measurement of 130 inches or less, (ii) the third and fourth panels are sized and dimensioned to fit in a container 900 that has a Package Measurement of 130 inches or less, (iii) the first and second side walls are sized and dimensioned to fit in a container 900 that has a Package Measurement of 130 inches or less, and (iv) the top panel, the first back panel, and the front panel are sized and dimensioned to fit in a container 900 that has Package Measurement of 130 inches or less (where Grubb teaches a package measurement of 112 inches, where container 900 has dimensions 23x9.5x48, see paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burchett so that the bed tray comprises a first panel, a second panel, a third panel, and a fourth panel, wherein the first and second panels are hingeably coupled and the third and fourth panels are hingeably coupled, and one or more fasteners for rigidly coupling the first and second panels with the third and fourth panels to form a unitary planar surface that extends from a left side of the housing to a right side of the housing; and wherein (i) the first and second panels are sized and dimensioned to fit in a container that has a Package Measurement of 130 inches or less, (ii) the third and fourth panels are sized and dimensioned to fit in a container that has a Package Measurement of 130 inches or less, (iii) the first and second side walls are sized and dimensioned to fit in a container that has a Package Measurement of 130 inches or less, and (iv) the top panel, the first back panel, and the front panel are sized and dimensioned to fit in a container that has Package Measurement of 130 inches or less as taught by Burchett, (where the bed tray 36 of Burchett comprises the outermost surface of the cabinet when the cabinet is closed, see Figure 3, designed to resemble the look of cabinet doors, where the panels of Burchett comprise the same function, and where Burchett includes additional structure in addition to the bed tray 36 in order to support the bed when in use, see structure in phantom underlying mattress 14, Figure 2), because the panels of Grubb allow for the individual components to be folded up so the unit can be shipped together in a standard size box for shipping and delivery to end user (paragraph 0032 and Figures 8 and 9).  Moreover, doing so would have been an obvious matter of design choice to select the claimed size, because Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the size is different, such as a smaller or larger Package Measurement, for a different sized bed, such as twin-sized or king-sized bed.  It would be within the level of ordinary skill in the art to provide different dimensions of a cabinet bed, and therefore different sizes of Package Measurement, in order to provide beds of various widths and lengths (such as to provide beds of standard sizes such as twin, full, queen, and king-sized bed frames) according to the preferences of the end users.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Schlanker teaches a front panel 34 and one or more fasteners for rigidly coupling the front panel to the first and second side walls 36 (Figures 1 and 4, and paragraph 0039, where the assembly 140 may be generally connected with fasteners such as screws, bolts, and/or nails, Figure 4, where the front panels 34 are connected to the side panels 36); one or more fasteners for coupling the back panel 40 to the first and second side walls 36 (paragraph 0039, where the assembly 140 may be generally connected with fasteners such as screws, bolts, and/or nails).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, with a front panel and one or more fasteners for rigidly coupling the front panel to the first and second side walls and one or more fasteners for the back panel to the first and second side walls as taught by Schlanker, because the front panels of Schlanker provide vertical support to the front of the bed (paragraph 0038), and the fasteners provide a means to connect each individual component to each other (paragraph 0039).
Burchett, as modified, does not disclose wherein the planar surface area is at least 3500 inches squared. It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, so the planar surface area is at least 3500 inches squared, because doing so would have been an obvious matter of design choice to select the claimed size, because Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the size is different, such as a smaller or larger surface area, for a different sized bed, such as twin-sized or king-sized bed.  It would be within the level of ordinary skill in the art to provide different dimensions of a cabinet bed, in order to provide beds of various widths and lengths (such as to provide beds of standard sizes such as twin, full, queen, and king-sized bed frames) according to the preferences of the end users.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Regarding claim 2, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, further discloses a first flip foot rod 66 for positioning the bed tray 36 in a horizontal configuration (see Burchett, Figure 6, Col. 4, line 62-Col. 5, line 13, and Col. 5, line 51-Col. 6, line 10).
Regarding claim 3, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, does not disclose a second back panel and one or more fasteners for rigidly coupling the second back panel to the upper panels of the first and second side walls.
Schlanker teaches a second back panel 40 and one or more fasteners for rigidly coupling the second back panel 40 to the upper panels of the first and second side walls (Figure 10, paragraph 0041, where the assembly 140 may be generally connected with fasteners such as screws, bolts, and/or nails, and Figure 1, where the back panel 40 is connected to the side panels 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, with a second back panel and one or more fasteners for rigidly coupling the second back panel to the upper panels of the first and second side walls as taught by Schlanker, because the second back panel of Schlanker is able to provide an anchor to a wall to keep the bed in place (paragraph 0041), and the fasteners provide a means to securely connect each individual component to each other (paragraph 0039).
Regarding claim 4, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, further discloses a first piston 58 and a second piston 58 (see Burchett, where Figure 1 shows two pistons 58 and Col. 4, lines 39-61).
Regarding claim 5, Burchett, as modified, discloses the subject matter as discussed above with regard to claims 1 and 4.  Burchett, as modified, further discloses one or more fasteners 62 for coupling the first piston 58 to the first frame 60 and the bed tray 36 (see Burchett, Figure 5 and Col. 4, lines 39-61).
Regarding claim 6, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, further discloses one or more fasteners 62 for coupling the second piston 58 to the second frame 60 and the bed tray 36 (see Burchett, Figure 5 and Col. 4, lines 39-61).
Regarding claim 8, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, further discloses the first and second panels 111 and 112 are disposed above the third and fourth panels 113 and 114 (see Grubb, Figure 4).
Regarding claim 11, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, does not explicitly disclose wherein the first and second panels have a width of at least 30 inches and a length of at least 40 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, so that the first and second panels have a width of at least 30 inches and a length of at least 40 inches, because doing so would have been an obvious matter of design choice to select the claimed size.  Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the size is different, such as a smaller or larger length and width, for a different sized bed, such as twin-sized or king-sized bed, where the width and length of the panels are provided in order to cover the front of the cabinet, which matches the base of the bed. It would be within the level of ordinary skill in the art to provide different dimensions of a cabinet bed, and therefore different dimensions of the first and second panel, in order to provide a cabinet bed of a selected width and length (such as to provide a bed of a standard size such as twin, full, queen, and king-sized bed frames) according to the preferences of the end users.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Regarding claim 12, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, does not explicitly disclose wherein the third and fourth panels have a width of at least 30 inches and a length of at least 40 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, so that the third and fourth panels have a width of at least 30 inches and a length of at least 40 inches, because doing so would have been an obvious matter of design choice to select the claimed size.  Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the size is different, such as a smaller or larger length and width, for a different sized bed, such as twin-sized or king-sized bed, where the width and length of the panels are provided in order to cover the front of the cabinet, which matches the base of the bed. It would be within the level of ordinary skill in the art to provide different dimensions of a cabinet bed, and therefore different dimensions of the third and fourth panel, in order to provide a cabinet bed of a selected width and length (such as to provide a bed of a standard size such as twin, full, queen, and king-sized bed frames) according to the preferences of the end users.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Regarding claim 13, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, does not explicitly disclose wherein the upper panel of the first side wall and second side wall has a width of at least 15 inches and length of at least 50 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, so that the upper panel of the first and second side walls have a width of at least 15 inches and length of at least 50 inches, because doing so would have been an obvious matter of design choice to select the claimed size.  Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the size is different, such as a smaller or larger length and width, for a different sized bed, such as twin-sized or king-sized bed, where the width and length of the side walls are provided in order to cover the sides of the cabinet, which matches the thickness and height of the mattress.  It would be within the level of ordinary skill in the art to provide different dimensions of a cabinet bed, and therefore different dimensions of the upper panel of the first and second side walls, in order to provide a cabinet bed of a selected width and length (such as to provide a bed of a standard size such as twin, full, queen, and king-sized bed frames), with a wide range of mattress thickness, according to the preferences of the end users.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Regarding claim 14, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, does not explicitly disclose wherein the lower panel of the first side wall and second side wall has a width of at least 15 inches and length of at least 50 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, so that the lower panel of the first and second side walls have a width of at least 15 inches and length of at least 50 inches, because doing so would have been an obvious matter of design choice to select the claimed size.  Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the size is different, such as a smaller or larger length and width, for a different sized bed, such as twin-sized or king-sized bed, where the width and length of the side walls are provided in order to cover the sides of the cabinet, which matches the thickness and height of the mattress.  It would be within the level of ordinary skill in the art to provide different dimensions of a cabinet bed, and therefore different dimensions of the lower panel of the first and second side walls, in order to provide a cabinet bed of a selected width and length (such as to provide a bed of a standard size such as twin, full, queen, and king-sized bed frames), with a wide range of mattress thickness, according to the preferences of the end users.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Regarding claim 15, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, does not explicitly disclose wherein the top panel has a width of at least 15 inches and a length of at least 60 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, so that the top panel has a width of at least 15 inches and a length of at least 60 inches, because doing so would have been an obvious matter of design choice to select the claimed size.  Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the size is different, such as a smaller or larger length and width, for a different sized bed, such as twin-sized or king-sized bed, where the width and length of the top panel are provided in order to cover the top of the cabinet, which matches the end of the bed.  It would be within the level of ordinary skill in the art to provide different dimensions of a cabinet bed, and therefore different dimensions of the top panel, in order to provide a cabinet bed of a selected width and length (such as to provide a bed of a standard size such as twin, full, queen, and king-sized bed frames) with a wide range of mattress thickness, according to the preferences of the end users.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Regarding claim 16, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1. Burchett, as modified, does not explicitly disclose wherein the front panel has a width of at least 9 inches and a length of at least 60 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, so that the front panel has a width of at least 9 inches and a length of at least 60 inches, because doing so would have been an obvious matter of design choice to select the claimed size.  Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the size is different, such as a smaller or larger length and width, for a different sized bed, such as twin-sized or king-sized bed, where the width and length of the front panel are provided in order to partially cover the front of the cabinet, which matches the end of the bed.  It would be within the level of ordinary skill in the art to provide different dimensions of a cabinet bed, and therefore different dimensions of the front panel, in order to provide a cabinet bed of a selected width and length (such as to provide a bed of a standard size such as twin, full, queen, and king-sized bed frames) according to the preferences of the end users.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Regarding claim 17, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, does not explicitly disclose wherein the first back panel has a width of at least 15 inches and a length of at least 60 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, so that the first back panel has a width of at least 15 inches and a length of at least 60 inches, because doing so would have been an obvious matter of design choice to select the claimed size.  Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the size is different, such as a smaller or larger length and width, for a different sized bed, such as twin-sized or king-sized bed, where the width and length of the front panel are provided in order to partially cover the back of the cabinet, which matches the end of the bed. It would be within the level of ordinary skill in the art to provide different dimensions of a cabinet bed, and therefore different dimensions of the first back panel, in order to provide a cabinet bed of a selected width and length (such as to provide a bed of a standard size such as twin, full, queen, and king-sized bed frames) according to the preferences of the end users.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Regarding claim 18, Burchett, as modified, discloses the subject matter as discussed above with regard to claims 1 and 3.  Burchett, as modified, does not explicitly disclose wherein the second back panel has a width of at least 9 inches and a length of at least 60 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, so that the second back panel has a width of at least 9 inches and a length of at least 60 inches, because doing so would have been an obvious matter of design choice to select the claimed size. Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the size is different, such as a smaller or larger length and width, for a different sized bed, such as twin-sized or king-sized bed, where the width and length of the front panel are provided in order to partially cover the back of the cabinet, which matches the end of the bed.  It would be within the level of ordinary skill in the art to provide different dimensions of a cabinet bed, and therefore different dimensions of the second back panel, in order to provide a cabinet bed of a selected width and length (such as to provide a bed of a standard size such as twin, full, queen, and king-sized bed frames) according to the preferences of the end users.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Regarding claim 19, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, does not explicitly disclose the planar surface area has a width of at least 50 inches and a length of at least 70 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, so that the planar surface area has a width of at least 50 inches and a length of at least 70 inches, because doing so would have been an obvious matter of design choice to select the claimed size. Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the size is different, such as a smaller or larger length and width, for a different sized bed, such as twin-sized or king-sized bed, where the width and length of the front panel are provided in order to partially cover the back of the cabinet, which matches the end of the bed.  It would be within the level of ordinary skill in the art to provide different dimensions of a cabinet bed, in order to provide a cabinet bed of a selected width and length (such as to provide a bed of a standard size such as twin, full, queen, and king-sized bed frames) according to the preferences of the end users.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, MPEP 2144.04, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Regarding claim 20, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, further discloses wherein at least one of the containers has a weight of at most 70 lbs. (see Grubb, paragraph 0032, where the weight of the container 900 is 62.8).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burchett in view of Grubb and Schlanker, and further in view of Cacioppo (U.S. Publication No. 2015/0059090).
Regarding claim 7, Burchett, as modified, discloses the subject matter as discussed above with regard to claim 1.  Burchett, as modified, does not disclose a first and second tray hook for coupling the front panel to the first and second frames, respectively.
Cacioppo teaches a tray hook 8 for coupling the front panel 28 to the frame 34, respectively (Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Burchett, as modified, with a first and second tray hook for coupling the front panel to the first and second frames, respectively, as taught by Cacioppo, because doing so would merely amount to a simple substitution of one known element (the fasteners of Schlanker, as discussed above in claim 1), for another (the hook of Cacioppo) that would not provide unexpected results, as the hook as Cacioppo is a method of attaching components of a bedframe together (see Cacioppo, Figure 6 and paragraph 0017).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALISON N LABARGE/Examiner, Art Unit 3673  

                                                                                                                                                                                                 /ROBERT G SANTOS/Primary Examiner, Art Unit 3673